




Exhibit 10.7


Summary of New Jersey Resources Corporation Non-Employee Director Compensation
 
 
Annual Cash Retainer Fee (All independent directors except Lead Director):
$68,000
Annual Cash Retainer- Lead Director
$78,000
 
 
Annual Equity Retainer (in common stock equivalent)†
$65,000


Annual Retainer for Committee Chairs:
 
Audit Committee Chair:
$22,000
Executive Committee Chair:
$10,000
Leadership Development and Compensation Committee Chair:
$16,000
Nominating/Corporate Governance Committee Chair:
$11,000
 
 
Annual Retainer - Committee Member:
 
Audit Committee
$12,000
Leadership Development and Compensation Committee
$ 6,000
Nominating/Corporate Governance Committee
$ 6,000
Annual Retainer for Subsidiary Board Lead Director*
$ 5,000
Annual Retainer for Subsidiary Board Member
$ 9,000



In the event of extraordinary circumstances resulting in an excessive number of
Board or Committee meetings beyond the typical number of meetings of a Board or
Committee in a given year, the Board retains discretion to pay an additional per
meeting fee of $1,500 to each attending non-employee director that is a member
of such Board or Committee.


† The number of shares to be based upon the closing price of a share of the
Company's common stock on the date of the grant.
*Subsidiary Boards include New Jersey Natural Gas, NJR Energy Services, NJR
Clean Energy Ventures and NJR Energy Investments.
**Subsidiary Board Member Annual Retainers and any additional meeting fees are
based upon each member only being compensated for one meeting when joint Boards
of Directors meetings occur.






